 1
 2
                                                                              JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     BRANDON CHE LEE,                  ) NO. CV 21-3697-DMG (KS)
11                                     )
                     Plaintiff,
12                                     )
             v.                        )
13                                     ) ORDER AND JUDGMENT OF DISMISSAL
14   MDC WARDEN, et al.,               )
                                       )
15                   Defendants.       )
16   _________________________________ )

17
18          On April 29, 2021, Plaintiff, who is in custody at the Los Angeles Metropolitan
19   Detention Center and proceeding pro se, filed a 26-page handwritten “criminal complaint”
20   (the “Complaint”). [Doc. # 1.] The Complaint does not identify the relief Plaintiff seeks or
21   the laws or constitutional provisions that Plaintiff believes have been violated. (See generally
22   id.) Further, the Complaint consists primarily of allegations about unidentified kidnappers,
23   allegations that inmates either poisoned Plaintiff’s food or “fumbled [their] penis[es]” in front
24   of him, and allegations that, when Plaintiff tried to call his family, he received an automated
25   message informing him that his name and voice do not match.
26
27          As such, the Complaint violates Rule 8 of the Federal Rules of Civil Procedure and is
28   subject to dismissal for failure to state a claim upon which relief can be granted. See FED. R.

                                                    1
 1       CIV. P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059
 2       (9th Cir. 2011) (complaint violates Rules 8 if a defendant would have difficulty understanding
 3       and responding to it); see also 28 U.S.C. § 1915A(b) (Congress requires district courts to
 4       dismiss civil rights complaints brought by prisoners if the court determines that the complaint,
 5       or any portion thereof, fails to state a claim upon which relief can be granted).
 6
 7              On April 29, 2021, the Court notified Plaintiff that he had failed to pay the filing fee
 8       and had not filed a request to proceed in forma pauperis. [Doc. # 2] On May 21, 2021, after
 9       three weeks had passed and Plaintiff had not responded to the Court’s notification, the Court
10       ordered Plaintiff to show cause, no later than June 4, 2021, why the action should not be
11       dismissed for failure to pay the filing fee or obtain authorization to proceed without
12       prepayment of the fee. [Doc. # 4.]
13
14              Two months have now passed since the Court issued its April 29, 2021 notification,
15       and nearly five weeks have passed since Plaintiff’s June 4, 2021 deadline for paying the filing
16       fee or filing a request to proceed without prepayment of the fee. To date, Plaintiff has not paid
17       the filing fee or filed a request to proceed in forma pauperis.1 In light of the foregoing, IT IS
18       HEREBY ORDERED AND ADJUDGED that this action is DISMISSED.
19
20       DATED: July 8, 2021                                                 ________________________________
21                                                                                   DOLLY M. GEE
                                                                             UNITED STATES DISTRICT JUDGE
22   Presented by:
      ___________________________________
23
              KAREN L. STEVENSON
24    UNITED STATES MAGISTRATE JUDGE
25
26
27   1
               Plaintiff has now filed nearly one dozen complaints involving similar allegations and ending in dismissal for failure
     to pay the fee or request to proceed IFP. See, e.g., Brandon Che Lee v. Warden et al, No. 2:20-cv-08588-DMG-KS (Nov.
28   30, 2020); Brandon Che Lee v. Warden et al, 2:20-cv-04787-DMG-KS (Aug. 4, 2020); see also Brandon Che Lee v. Warden
     et al, 2:20-cv-04787-DMG-KS at 2 n.1 (listing Plaintiff’s complaints filed and dismissed prior to August 4, 2020).

                                                                   2
